312 P.2d 902 (1957)
Matter of the Habeas Corpus of John H. GOFF, Petitioner.
No. A-12449.
Criminal Court of Appeals of Oklahoma.
June 5, 1957.
John H. Goff, pro se.
Mac Q. Williamson, Atty. Gen., Lewis A. Wallace, Asst. Atty. Gen., for respondent.
*903 BRETT, Presiding Judge.
This is an original pro se petition for habeas corpus filed herein by John H. Goff, wherein he seeks his release from the penitentiary. It is alleged in said petition that he has been confined therein since the October, 1955, term of the District Court of Tulsa County, Oklahoma, wherein he was convicted of the charge of second degree burglary, second and subsequent offense, and sentenced to fifteen years confinement in the state penitentiary. He alleges in said petition that sentence was imposed without sufficient evidence and that he was not accorded a fair and impartial trial, and that he was represented by a public defender who failed to move for a new trial or give notice of appeal and thereby he was inadequately represented. In his petition it is admitted that no petition in error was ever filed in the within Court within the six months allowed by law to file appeal.
To these allegations the state has made response in the form of a general denial. It is admitted that the defendant was convicted as alleged in the petition for which he is serving a fifteen year sentence. A copy of the judgment and sentence, which appears regular on its face, is attached to the state's response.
It is apparent from this petition that the petitioner seeks to obtain relief by habeas corpus as a substitute for an appeal, for the reason no jurisdictional errors are alleged, the court having jurisdiction of the person of the petitioner, jurisdiction of the subject matter, and authority under the law to pronounce the judgment and sentence. In re Watson, Okl.Cr., 297 P.2d 569. It has been repeatedly held that substitution of habeas corpus for appeal will not be permitted. In re Boyd, Okl.Cr., 302 P.2d 494; Ex parte Brewster, Okl.Cr., 284 P.2d 755; Ex parte Williams, Okl.Cr., 284 P.2d 1034.
The petition for habeas corpus is accordingly denied.
POWELL and NIX, JJ., concur.